MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 FILED
court except for the purpose of establishing                         Aug 24 2017, 6:09 am
the defense of res judicata, collateral                                   CLERK
estoppel, or the law of the case.                                     Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark A. Garvin                                           Michael H. Michmerhuizen
Fort Wayne, Indiana                                      Barrett McNagny LLP
                                                         Fort Wayne, Indiana
                                                         Cornelius B. (Neil) Hayes
                                                         Hayes & Hayes
                                                         Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

L.T.,                                                    August 24, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         44A03-1703-DR-485
        v.                                               Appeal from the LaGrange Circuit
                                                         Court
E.T.,                                                    The Honorable J. Scott
Appellee-Respondent                                      VanDerbeck, Judge
                                                         Trial Court Cause No.
                                                         44C01-0506-DR-35



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017         Page 1 of 24
[1]   L.T. (Mother) appeals the trial court’s modification of the child support order

      between her and E.T. (Father). She argues that the trial court committed

      procedural errors when it (1) conducted summary proceedings and (2) adopted

      Father’s proposed findings of fact and conclusions of law. She also argues that

      the trial court erred when it (1) considered Father’s motion to modify child

      support; (2) considered her potential income; (3) treated Father as the custodial

      parent and ordered both parties to share the controlled expenses equally; (4) did

      not prorate the weekly health insurance premium paid for by Father; (5)

      calculated one child’s “weeks at home”; and (6) transferred control of the 529

      Plans to Father. Finding no error, we affirm.


                                                    Facts
[2]   Father and Mother married on May 6, 1995. Two children were born of their

      marriage: H.T., born on August 9, 1997, and S.T., born on September 24,

      1999. On December 6, 2002, Mother filed a petition for dissolution of

      marriage.


[3]   In 2004, the trial court granted the parties joint legal custody of their children

      and granted Mother physical custody. The trial court ordered Father to pay

      child support of $429 per week.


[4]   On April 26, 2006, following a motion to modify child custody filed by Father,

      the trial court modified child custody, granting sole legal custody to Father and

      ordering the parties to share equal parenting time. The trial court granted

      Father parenting time credit and modified his child support payments to $387

      Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 2 of 24
per week. In its order, the trial court noted that “both parties previously

delegated their parental authority, in loco parentis” to “The Panel.”1 Appellant’s

App. Vol. II p. 92. The trial court found the following regarding the panel and

guardian ad litem:


      • Mother was treated for Munchausen Syndrome by Proxy.
      • Mother’s act of filing complaints against two panel members was self-
        serving and resulted in the children failing to have access to a
        professional psychotherapist.
      • Mother’s allegations of sexual misconduct by Father were
        unsubstantiated.

Id. at 97. Regarding the change of legal custody, the trial court found the

following:


      • Mother had undertaken acts to upset or interfere with the operation of
        the panel and the guardian ad litem;
      • Following a court order requiring both parents to participate in
        individual psychotherapy, Father routinely participated in
        psychotherapy, whereas Mother attended only three sessions and at the
        time of the April 26, 2006, order, was not seeing a therapist.
      • Mother attempted to unilaterally modify child visitation, which led H.T.
        to being frustrated and upset.
      • Mother took the children on a family vacation that resulted in Father
        losing some of his court-ordered parenting time.
      • When the children, then aged eight and six, are with Mother, they sleep
        in Mother’s bed every night.
      • Mother acted contrary to the court’s prior order that she act in good faith
        and encourage the maximum relation of affection toward each parent.




1
    The record does not include information about the purpose of this panel or who served on it.


Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017              Page 3 of 24
      Id. at 100-101.

[5]   On August 10, 2015, Father filed a motion to modify child support and a

      motion for an order on higher education. On October 5, 2016, Mother filed her

      opposition to Father’s motions. A hearing took place on October 11, 2016, and

      the trial court issued its order on November 2, 2016. The trial court found as

      follows regarding Father’s pending motion for modification of support:


          • While Father’s motions were pending, he continued to pay $387 per
            week in child support, even though changed circumstances of a
            substantial and continuing nature occurred that would justify a
            modification of child support.
          • The changed circumstances were that H.T. left for college and turned 19
            on August 9, 2016. As a matter of law, child support for H.T. ceased
            when she turned nineteen.
          • Mother financially benefitted from the delay in the proceeding because
            she collected child support for two children at home, even though only
            one child was at home and the other was living on a college campus and
            was past the age of emancipation.

      Id. at 38-39. Regarding the child support modification, the trial court found as

      follows:


          • Father works as an anesthesiologist between 60-100 hours per week.
            Father’s yearly income averaged to $410,241 over the course of three
            years, or $7,889.25 per week.
          • Mother works part-time, by choice, as a nurse anesthetist for
            approximately fifteen hours per week. She earns $95 per hour, or a
            weekly income of $1,370.
          • Mother worked part-time during the marriage; she continued to work
            part-time after the trial court divided the children’s time equally between
            the parties, despite having more free time.


      Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 4 of 24
    • Mother is voluntarily underemployed. By her own admission, she is
      capable of earning $175,000 annually. Mother could work additional
      hours, but chooses not to, citing an inability to be a good mother, an
      inability to give “life lessons,” and a negative impact to mental health.
    • Mother’s potential annual income is $175,000, or $3,365 per week.

    Id. at 39-40, 42. The trial court continued with the following findings:

    • Controlled expenses were not previously specifically allocated between
      the parties. The parties traditionally shared in the controlled expenses of
      the children, even though Father has paid child support. The trial court
      ordered that, based upon the equal sharing of the children’s time, the
      controlled expenses be equally shared, with the exception of uninsured
      healthcare expense.
    • Father provided evidence of insurance coverage for the children that cost
      him an additional $269 per month, or $62 per week; the trial court found
      that Father’s calculation was correct, and that the cost of health
      insurance coverage for H.T. and S.T. was $62 per week.
    • During the summer, when H.T. was not at school, her time was divided
      equally between the parties. A reasonable summer break is ten weeks at
      home. The child support obligation worksheet compensated Mother for
      the five weeks H.T. resided with her.
    • Child support should be retroactively modified on August 20, 2015,
      when H.T. went to Purdue, and again on August 9, 2016, when H.T.
      turned nineteen.

    Id. at 41-43. The trial court entered the following judgment:


    • Father would pay child support to Mother.
    • Retroactively effective August 20, 2015, Father would pay child support
      of $128 per week for two children.
    • Retroactively effective August 9, 2016, when H.T. turned 19, Father
      would pay child support of $137 per week for S.T.
    • Because Father overpaid child support from August 20, 2015, to August
      9, 2016, Mother would repay Father $13,134, the amount he overpaid
      during this time.
Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 5 of 24
          • Because Father overpaid child support from August 9, 2016, to the date
            of the hearing on October 11, 2016, Mother would repay Father $2,215,
            the amount he overpaid during this time, along with any further
            overpayment made subsequent to the hearing date.
          • The parties would use all existing higher education plans, including
            existing 529 Plans. All 529 Plans would be placed under Father’s
            control.

      Id. at 44-45.


[6]   On November 17, 2016, Mother filed a motion to correct error. On January 3,

      2017, Father filed a response to Mother’s motion. The trial court held a hearing

      on January 26, 2017. On February 20, 2017, it denied Mother’s motion and

      issued its order, which provided as follows:


          • Mother would pay the first $427.32 of the ongoing uninsured medical,
            dental, optical, pharmaceutical, ophthalmologist, and orthodontic
            expenses; regarding any remaining costs, Father would pay 69% and
            Mother would pay 31%.
          • In its November 2, 2016, order, the trial court relied on its April 26,
            2006, order, including findings of fact about Mother’s interference with
            proceedings; Father’s participation in psychotherapy and Mother’s lack
            of participation; Mother’s attempts to unilaterally modify child visitation
            and the effect of those attempts on H.T.; Father’s enrollment of the
            children in wholesome activities; and Mother’s false allegations about
            Father’s inappropriate behavior with the children.

      Id. at 54-55. Mother now appeals.




      Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 6 of 24
                                   Discussion and Decision
                                    I.      Standard of Review
[7]   A trial court’s calculation of child support is presumptively valid. Young v.

      Young, 891 N.E.2d 1045, 1047 (Ind. 2008). Child support calculations are made

      utilizing the income shares model set forth in the Indiana Child Support

      Guidelines. Sandlin v. Sandlin, 972 N.E.2d 371, 374 (Ind. Ct. App. 2012). The

      Guidelines apportion the cost of supporting children between the parents

      according to their means, on the premise that children should receive the same

      portion of parental income after a dissolution that they would have received if

      the family had remained intact. Id. The trial court is vested with broad

      discretion in making child support determinations. Id. We reverse a decision

      regarding child support only if it is clearly erroneous or contrary to law. Young,

      891 N.E.2d at 1047. We do not reweigh the evidence and consider only the

      evidence most favorable to the judgment. Saalfrank v. Saalfrank, 899 N.E.2d

      671, 674 (Ind. Ct. App. 2008).


                                     II. Procedural Matters
                                   A. Summary Proceeding
[8]   Mother asserts that the trial court improperly treated the October 11, 2016,

      hearing as a summary proceeding. Our Supreme Court has recently explained

      that

              [s]ummary proceedings function to efficiently resolve disputes by
              allowing parties and the court to forego the use of formal rules of

      Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 7 of 24
              procedure and evidence and instead allow the court to base its
              findings and conclusions upon the arguments of counsel and
              limited evidence. Summary proceedings commonly take place
              when parties are not disputing essential facts, but rather the legal
              outcome compelled by those facts.


      Bogner v. Bogner, 29 N.E.3d 733, 739 (Ind. 2015). When properly agreed to,

      summary proceedings can minimize the negative impact on children in matters

      of custody and parenting time, but they “may be less appropriate where the

      parties are vigorously contesting every facet of the process and appear incapable

      of approaching these decisions in a civil or cooperative manner.” Id.


[9]   Both parties were present at the October 11, 2016, hearing. At the beginning of

      the hearing, the trial court requested opening statements. Father gave one by

      counsel, as did Mother, who was proceeding pro se. After the statements, the

      following exchange took place:


              Father’s Counsel: . . . Would it be easier, Your Honor, uh, for us
              to do this in a summary fashion and then swear the parties?


              The Court: I – well I welcome that. Try to go as far as you can.
              You each affirm you’ll tell the truth today, so help you God?


              Father: I do.


              Mother: I do.


      Tr. p. 11. At no point did Mother object to the summary nature of the

      proceedings. She also did not object to the exhibits offered by Father. Mother


      Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 8 of 24
       argues that she was not advised about the implications of conducting the

       hearing as a summary proceeding, but Mother’s status as a pro se litigant at the

       hearing does not make ignorance of the law a valid argument on appeal. See

       Basic v. Amouri, 58 N.E.3d 980, 983-84 (Ind. Ct. App. 2016) (noting that pro se

       litigants are held to the same standards as licensed attorneys, are bound to

       follow the established rules of procedure, and must be prepared to accept the

       consequences of their failure to do so). If Mother did not want to proceed in a

       summary fashion, that objection should have been raised at the time of the

       hearing. See Bogner, 29 N.E.3d at 741.


[10]   At the hearing, the trial court acknowledged that Mother was proceeding pro se

       and would “take liberties” because Mother did not have an attorney. Tr. p. 5.

       Toward the beginning of the hearing, the trial court gave Mother ample

       opportunity to raise the issues she wanted the trial court to consider. As it

       continued, the trial court gave Mother ample opportunity to provide other

       relevant information regarding the issues in dispute. Finally, the trial court

       allowed Mother to make two closing arguments. In short, Mother fails to show

       how she was prejudiced by the summary nature of the proceedings. Mother’s

       argument regarding the summary proceeding is unavailing.2




       2
         Although we find that a summary proceeding was properly conducted, we remind the trial court that our
       Supreme Court has outlined best practices for summary proceedings, which include establishing on the
       record: “1) affirmative agreement from the attorneys that proceedings will be conducted summarily, for
       those represented by counsel; 2) affirmative agreement by both clients or unrepresented litigants to summary
       proceedings; 3) opportunity for both parties to add any other relevant information regarding the issues in
       dispute before the summary proceeding is concluded or to affirm the arguments made by counsel; and 4) an
       advisement in advance of the hearing that either party is free to object to the form of the proceeding and

       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017            Page 9 of 24
                    B. Trial Court’s Findings and Conclusions
[11]   Mother also takes issue with the trial court’s November 2, 2016, order, which,

       she contends, adopts Father’s proposed findings of fact and conclusions of law

       “essentially verbatim.” Appellant’s Br. p. 25.


[12]   In its order, the trial court adopted verbatim many but not all of Father’s

       proposed findings. See Appellant’s App. Vol. II p. 37-45, 139-148. Trial Rule

       52(C) encourages trial courts to request that parties submit proposed findings of

       fact and conclusions of law and it is not uncommon or per se improper for a

       trial court to enter findings that are verbatim reproductions of submissions by

       the prevailing party. Clark v. Crowe, 778 N.E.2d 835, 841 n.3 (Ind. Ct. App.

       2002). Our Supreme Court has noted that the practice of accepting verbatim a

       party’s proposed findings of fact “weakens our confidence as an appellate court

       that the findings are the result of considered judgment by the trial court.” Cook

       v. Whitsell-Sherman, 796 N.E.2d 271, 273 n.1 (Ind. 2003). However, because the

       trial courts of this state are faced with an enormous volume of cases and they

       prioritize the need to keep the docket moving, the practice of adopting a party’s

       proposed findings is not prohibited. Prowell v. State, 741 N.E.2d 704, 708 (Ind.

       2001). Thus, although we by no means encourage the wholesale adoption of a

       party’s proposed findings and conclusions, the critical inquiry is whether such




       request a full evidentiary hearing, upon which formal rules of evidence and procedure will be observed.”
       Bogner, 29 N.E.3d at 743.

       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017          Page 10 of 24
       findings, as adopted by the court, are clearly erroneous. In re Marriage of Nickels,

       834 N.E.2d 1091, 1096 (Ind. Ct. App. 2005).


[13]   Initially, we note that while Mother argues that the trial court “adopts verbatim

       proposed findings and conclusions for issues never raised by [Father], never

       supported by evidence, and never argued or mentioned at the hearing[,]” she

       fails to specify even one finding of fact or conclusion of law that was not raised

       before the trial court, not supported by evidence, or not argued at the hearing.

       Second, the trial court did not adopt the entirety of Father’s proposed findings

       and conclusions. Specifically, the trial court did not adopt Father’s proposed

       division of attorney fees to the benefit of Mother. The trial court consolidated

       at least two of Father’s proposed findings regarding Mother’s potential income.

       The trial court also made multiple grammatical edits to Father’s proposed

       findings and conclusions. We find no error with the trial court’s adoption of

       many of Father’s proposed findings and conclusions.


                                          III. Child Support

                               A. Father’s Motion to Modify
[14]   Mother argues that the trial court erred in modifying Father’s child support

       even though his motion did not satisfy the requirements of Indiana Code

       section 31-16-8-1. This statute provides that modification of an order with

       respect to child support may be made only (1) upon a showing of changed

       circumstances so substantial and continuing as to make the terms unreasonable;

       or (2) upon a showing that a party has been ordered to pay an amount in child

       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 11 of 24
       support that differs by more than twenty percent from the amount that would

       be ordered by applying the child support guidelines, and the order requested to

       be modified was issued at least twelve months before the petition requesting

       modification was filed. I.C. § 31-16-8-1(b).


[15]   Specifically, Mother argues that Father failed to show that he had been ordered

       to pay an amount in child support that differed by more than twenty percent

       from the amount that would be ordered by applying the child support

       guidelines. Even if this argument were persuasive, Mother fails to correctly

       read the statute, which provides that a modification may be made either upon a

       showing of changed circumstances so substantial and continuing as to make the

       terms unreasonable, or upon a showing that a party has been ordered to pay an

       amount that differs by more than twenty percent from the amount that would

       be ordered by applying the child support guidelines.


[16]   In this case, Father’s motion for modification of child support clearly shows

       changed circumstances so substantial and continuing as to make the terms of

       his child support payments unreasonable. While Father’s motion was pending,

       H.T. started college and turned nineteen, thereby making her emancipated as a

       matter of law. See Ind. Code § 31-16-6-6(a) (“The duty to support a child under

       this chapter, which does not include support for educational needs, ceases when

       the child becomes nineteen (19) years of age”).


[17]   Nonetheless, Mother contends that Father’s motion for modification should not

       succeed because the changed circumstances do not make Father’s child support


       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 12 of 24
       payments unreasonable. She reasons that, based on her own calculations, a

       recalculation of Father’s child support payments would lead to a negligible

       increase in Father’s payments—and that, in light of the parties’ incomes and

       amount of support provided, a negligible increase cannot make Father’s

       payments unreasonable. Mother does not cite any authority to support this

       distinctive line of reasoning, nor do we find any. Rather, this Court has found

       that emancipation necessarily warrants modification of child support. See, e.g.,

       Patton v. Patton, 48 N.E.3d 17, 23 (Ind. Ct. App. 2015) (reducing Father’s

       weekly child support payment from $160 to $136.42 following the

       emancipation of one of his three children). The trial court did not err in

       considering Father’s motion to modify child support.


                            B. Indiana Child Support Guidelines
[18]   Mother contends that the trial court failed to follow the Indiana Child Support

       Guidelines in determining Father’s support obligation. Specifically, she asserts

       that the trial court did not make the findings required under Child Support Rule

       3.


[19]   Our Supreme Court has recently discussed the role of the Indiana Child

       Support Guidelines:


               The Indiana Child Support Guidelines serve three objectives: 1)
               establish an appropriate level of support for children, based on
               each parent's ability to contribute to that support; 2) increase
               consistency in support levels for those in similar circumstances;
               and 3) improve efficiency by encouraging settlements and giving
               both the court and the parties guidelines for setting awards. Ind.

       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 13 of 24
               Child Supp. G. 1. To reach these goals, child support is
               calculated under the Guidelines “as the share of each parent's
               income estimated to have been spent on the child if the parents
               and child were living in an intact household.” Id. However, the
               support award under the Guidelines is not binding upon the
               parties or the court. Rather, “[i]f the court concludes from the
               evidence in a particular case that the amount of the award
               reached through application of the guidelines would be unjust,
               the court shall enter a written finding articulating the factual
               circumstances supporting that conclusion.” Ind. Child Supp. G.
               Supp. R. 3. However, the findings required “need not be as
               formal as Findings of Fact and Conclusions of Law; the finding
               need only articulate the judge's reasoning.” Ind. Child Supp. G.
               1 Cmt. Furthermore, the “Guidelines are not immutable, black
               letter law,” but provide “room for flexibility.” Id.


       Bogner, 29 N.E.3d at 738.


[20]   Here, the trial court’s February 20, 2017, order explains that it relied on the

       findings of fact from its April 26, 2006, order to justify its child support

       modification calculation. In that 2006 order, the trial court included findings of

       fact about Mother’s interference with proceedings; Father’s participation in

       psychotherapy and Mother’s lack of participation; Mother’s attempts to

       unilaterally modify child visitation and the effect of those attempts on H.T.;

       Father’s enrollment of the children in wholesome activities; and Mother’s false

       allegations about Father’s inappropriate behavior with the children. We find

       that the trial court’s order’s reference to these findings of fact sufficiently

       articulates the trial court’s reasoning for its award calculation. Therefore, we

       find no error.



       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 14 of 24
                           C. Impution of Income to Mother
[21]   Mother argues that the trial court erred in attributing potential income to her.

       The Guidelines provide as follows for potential income:

               If a court finds a parent is voluntarily unemployed or
               underemployed without just cause, child support shall be
               calculated based on a determination of potential income. A
               determination of potential income shall be made by determining
               employment potential and probable earnings level based on the
               obligor's work history, occupational qualifications, prevailing job
               opportunities, and earnings levels in the community.


       Ind. Child Support Guideline 3(A)(3). The Commentary to this Guideline

       explains that

               When a parent has some history of working and is capable of
               entering the work force, but without just cause voluntarily fails . . .
               to be employed in a capacity in keeping with his or her
               capabilities, such a parent's potential income shall be included in
               the gross income of that parent. . . . Discretion must be exercised
               on an individual case basis to determine whether under the
               circumstances there is just cause to attribute potential income to
               a particular unemployed or underemployed parent.


       Child Supp. G. 3(A), Commentary 2(c)(2) (emphasis added). A trial court may

       use its discretion “to impute potential income even under circumstances where

       avoiding child support is not the reason for a parent’s unemployment.” In re

       Paternity of Pickett, 44 N.E.3d 756, 766 (Ind. Ct. App. 2015).


[22]   Here, the trial court heard evidence indicating that Mother has the ability and

       opportunity to work full-time but chooses to work part-time. She testified that
       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 15 of 24
               My boss has gone with me through this divorce and he has
               molded my schedule around my daughters. . . . So my boss
               created this, uh, this position for me that I can start at 8 a.m. on
               the days I have my daughters and I can leave at 2:30 to pick them
               up after school. Now, the risks of this is I don’t have predictable
               hours. He can cancel me the night before. And I’ve taken this
               risk because it is very important for me to be around my
               daughters. . . . My job quite frankly is very stressful. . . . It’s a
               very fast paced environment and to work fifty hours a week is,
               would be impossible for me to be a good parent as well. . . . [The
               job my] boss has created for me is a blessing for my, for my life
               and for my children’s lives. And I’m asking to just maintain it
               for two more years. [S.T.] will be emancipated, uh, one month
               after she leaves for college.


       Tr. p. 24-25. The trial court also heard evidence that H.T. is away at college,

       that Father and Mother share physical custody of S.T., and that S.T. is in

       Mother’s care for only half the year. The trial court imputed income to Mother

       that she admitted she could earn if she were employed full-time in her same

       position with her same employer. Compare with Salser v. Salser, 75 N.E.3d 555,

       561 (Ind. Ct. App. 2017) (finding that the trial court’s decision to assign

       potential income to Mother was clearly erroneous because the determination of

       potential income would effectively force Mother to follow a career path she did

       not want, including leaving her current medical practice and seeking

       employment in another kind of medical practice).


[23]   Mother also contends that the trial court failed to make a specific finding that

       she was underemployed without just cause. However, Mother does not provide

       authority for her contention that the trial court was required to make a specific


       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 16 of 24
       finding on this point. The trial court found that Mother is working 14-15 hours

       a week in order to parent her children, one of whom is already in college and

       emancipated, and one of whom is a teenager who is with her only half of the

       year; these facts are sufficient articulation of the basis of its determination that

       Mother was underemployed without just cause.


[24]   Mother further contends that the trial court had no basis to discount her

       argument that working part-time provided her with mental health benefits. Yet

       Mother offered no evidence beyond her own testimony that her work is “fast-

       paced” and “stressful” to support her contention that full-time employment

       would be detrimental to her mental health. Tr. p. 25. Mother also contends

       that her decision to work part-time allows her to parent her children. True as

       that may be, she fails to recognize that H.T. is away at college in another city,

       and S.T. resides with Mother for only half the year. Moreover, on appeal,

       Mother fails to present evidence of what her parenting actually involves. See In

       re Paternity of Pickett, 44 N.E.3d 756, 767 (Ind. Ct. App. 2015) (finding that

       Father was voluntarily underemployed because, although he was serving as his

       mother’s primary caregiver, there was no evidence regarding the level of care

       she needed or what care Father actually provided).


[25]   In light of these facts, the trial court did not err in finding that Mother is

       voluntarily underemployed without just cause and in imputing income to her.




       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 17 of 24
                        D. Custodial/Controlled Expense Parent
[26]   Mother argues that the trial court erred in determining Father to be the

       custodial and controlled expense parent.


[27]   The Commentary to Indiana Child Support Guideline 6 defines “controlled

       expenses” as follows:

               This type of expense for the child(ren) is typically paid by the
               custodial parent and is not transferred or duplicated. Controlled
               expenses are items like clothing, education, school books and
               supplies, ordinary uninsured health care and personal care. . . .
               “Education” expenses include ordinary costs assessed to all
               students, such as textbook rental, laboratory fees, and lunches,
               which should be paid by the custodial parent. . . .


               The controlled expenses account for 15% of the cost of raising
               the child. The parenting time credit is based on the more time
               the parents share, the more expenses are duplicated and
               transferred. The controlled expenses are not shared and remain
               with the parent that does not get the parenting time credit.
               Controlled expenses are generally not a consideration unless
               there is equal parenting time. These categories of expenses are
               not pertinent for litigation. They are presented only to explain the
               factors used in developing the parenting time credit formula. . . .


[28]   Mother argues that the November 2, 2016, order treats Father as the custodial

       parent for the first time for purposes of calculating retroactive and prospective

       support, which, she contends, is a change from the prior fourteen years of

       calculations and significantly benefits Father. In support of this argument,

       Mother asserts that the judgment requires her “to pay the vast majority of


       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 18 of 24
       controlled expenses, including all of the ordinary uninsured medical expenses

       and 50% of all other controlled expenses.” Appellant’s Br. p. 39.


[29]   As for the controlled expenses, initially we note that our Supreme Court

       amended the Guidelines effective January 1, 2010; the amended Guidelines use

       the term “controlled expenses” for the first time. The November 2, 2016, order

       was the first modification of the parties’ child support since the 2010

       amendments to the Guidelines, and therefore the first time that the trial court

       would have considered “controlled expenses” in the parties’ child support plan.

       This chronology explains this particular change from the parties’ prior 2006

       order.


[30]   The November 2, 2016, order explicitly contradicts Mother’s arguments

       regarding controlled expenses. Mother argues that she is required to pay the

       vast majority of controlled expenses; however, the order states that Mother and

       Father are each to pay half of the controlled expenses. Mother argues that she

       is required to pay all of the ordinary uninsured medical expenses, but the

       corrected February 20, 2017, order required Mother to pay only the first

       $427.32 of uninsured medical expenses, with Father paying 69% and Mother

       paying 31% of the remaining expenses.


[31]   Mother contends that items she paid for, including cell phone service, gym

       memberships for the children, and one $10,000 vehicle for H.T., are all

       controlled expenses. Although Father is willing to agree that cell phone service

       and gym memberships are controlled expenses, see Appellee’s Br. p. 39, we find


       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 19 of 24
       that none of these items constitute controlled expenses. Under the

       Commentary to Child Support Guideline 6, controlled expenses include

       everyday, ordinary expenses for a child’s well-being and educational needs.

       While cell phones, gym memberships, and a vehicle may make life more

       enjoyable for the children, we cannot say these items are everyday, ordinary

       expenses required for their well-being and education, but are instead optional in

       nature.


[32]   As for the trial court’s determination that Father is the custodial parent,

       Mother’s argument seems to turn on the fact that “[c]hanging the custodial

       parent to [Father] saves him even more money.” Appellant’s Br. p. 39. We are

       unpersuaded by this argument; indeed, it seems more focused on the amount of

       money that Mother could receive from Father than with the children’s actual

       financial needs. Father, as the custodial parent, is paying for half of the

       children’s controlled expenses, for their health insurance, and for a

       proportionate share of their private school tuition and uninsured health care.

       He continued to pay child support for two children long after H.T. left for

       college and was emancipated. The record shows that Father paid a nearly five-

       thousand dollar bill for H.T.’s orthodontic treatment without assistance from

       Mother, despite the 2006 order controlling how the parties were to share this

       kind of expense. Considering that nothing in the record suggests that Father

       has done anything but financially provide for his children to the best of his

       ability, we find Mother’s implication that Father, in becoming the custodial




       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 20 of 24
       parent, is trying to save money, to be outlandish and not based on a rational

       view of the parties’ situation.


[33]   Mother’s argument regarding the trial court’s designation of Father as the

       custodial parent and the controlled expenses is unavailing.


                       E. Weekly Health Insurance Premium
[34]   Mother argues that the trial court erred by giving Father a credit for a health

       insurance premium even though the trial court did not prorate the cost of

       Father’s health insurance premium.


[35]   The Commentary to Child Support Guideline 3E provides:


               The weekly costs of health insurance premiums only for the
               child(ren) should be added to the basic obligation so as to
               apportion that cost between the parents. The parent who
               actually pays that cost then receives a credit towards his or her
               child support obligation on Line 7 of the Worksheet. . . . Only
               that portion of the cost actually paid by a parent is added to the
               basic obligation. If coverage is provided without cost to the
               parent(s), then zero should be entered as the amount. If health
               insurance coverage is provided through an employer, only the
               child(ren)'s portion should be added. In determining the amount
               to be added, only the amount of the insurance cost attributable to
               the child(ren) subject of the child support order shall be included,
               such as the difference between the cost of insuring a single party
               versus the cost of family coverage. In circumstances where
               coverage is applicable to persons other than the child(ren) subject
               of the child support order, such as other child(ren) and/or a
               subsequent spouse, the total cost of the insurance premium shall
               be prorated by the number of persons covered to determine a per
               person cost.

       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 21 of 24
[36]   The trial court found that Father’s health insurance premiums cost him $338

       per month, with $269 of that monthly amount providing coverage for the

       children, or $62 per week for H.T. and S.T. The trial court stated that Father’s

       calculation for this amount was correct. Appellant’s App. Vol. II p. 41.


[37]   Mother argues that Father’s calculations were erroneous, but Mother fails to

       provide a record of those calculations for us to review. See generally Appellant’s

       App Vol. II. As the appellant, Mother bears the burden of providing a full

       record for appeal. Without it, we cannot effectively review the trial court’s

       judgment. See, e.g., Finke v. N. Ind. Pub. Serv. Co., 862 N.E.2d 266, 272 (Ind. Ct.

       App. 2006) (holding that appellant bears the burden of presenting a complete

       record with respect to the issues raised on appeal and that we “cannot review a

       claim . . . when the appellant does not include in the record all the evidence”

       relevant to that claim). Therefore, this argument is unavailing.


                                   F. H.T.’s Weeks at Home
[38]   Next, Mother argues that the trial court erred in calculating the number of

       weeks H.T. lives at home, asserting that the trial court considered a reasonable

       summer break to be ten weeks at home, whereas H.T. was home from college

       for seventeen weeks. Yet Mother concedes that a change in the number of

       weeks home benefits the custodial/controlled expense parent, who, in this case,

       is Father. Mother contends that she is seeking child support calculated

       consistent with the Guidelines so that the children receive the support to which

       they are entitled, yet she concedes that the change in weeks at home would


       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 22 of 24
       reduce Father’s child support obligation, a change contrary to her argument on

       appeal. We decline to find error on the trial court’s calculation.


                                              G. 529 Plans
[39]   Mother contends that the trial court erred in transferring control of the parties’

       529 Plans to Father. She states that the trial court did not have the ability to

       address the issue of 529 Plans because the issue was not raised before the trial

       court and that “[t]here was nothing to alert [Mother] that the Trial Court would

       consider transferring control of the 529 Plans held by her to [Father].”

       Appellant’s Br. p. 53.


[40]   We disagree. At the October 11, 2016, hearing, Father’s counsel asked the

       court to transfer control of the 529 Plans to Father. Father’s counsel argued


               [Father] has been paying by himself out of his 529, uh, planning
               for the benefit of [H.T.] down at West Lafayette, Your Honor.
               Uh, the parties, uh, during the marriage set aside money and
               [H.T.] is requesting that the court because of this difficulty, uh,
               and to be, have it be, uh, (indiscernible) so that [Mother] does not
               cherry-pick what she wants to pay and what she doesn’t want to
               pay. Is that [Father] be the, uh, caretaker of the 529s. They were
               in place, uh, there’d have to be a transfer and it’d be tax free
               totally, uh, obviously, a lateral movement, not - not unlike a
               QUADRO [sic] from [Mother’s] name to [Father], so they can
               take care of the girls, uh, costs as they come due. [Mother], uh,
               [Father] will testify takes issue with things.


       Tr. p. 18. During the hearing, Mother did not object to Father raising this

       issue, nor did she present a counter-argument to Father’s request. See Glover v.


       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 23 of 24
       Torrence, 723 N.E.2d 924, 935 (finding that once the issue is raised, “the party

       opposing the evidence must object or the issue supported by the evidence will

       impliedly be consented to having been tried by that party”). The record shows

       that the issue of the control of the 529 Plans was squarely before the trial court.

       Mother’s argument is unavailing.


[41]   The judgment of the trial court is affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 44A03-1703-DR-485 | August 24, 2017   Page 24 of 24